         Case 2:18-cv-00874-MRH Document 49 Filed 08/07/19 Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 EQT GATHERING, LLC and                       :   CIVIL ACTION
   EQUITRANS, L.P.                            :
                                              :
               Plaintiffs,                    :   No.: 2:18-cv-00874
                                              :
                                              :   The Honorable Mark R. Hornak
        v.                                    :
                                              :
 TRIAD ENGINEERING, INC.,                     :   ELECTRONICALLY FILED
                                              :
               Defendant.

                                  AMENDED COMPLAINT

       AND NOW, come the Plaintiffs, EQT Gathering, LLC and Equitrans, L.P., by and through

their counsel, BURKE CROMER CREMONESE, LLC, John B. Cromer, Esquire, and Michael J.

Cremonese, Esquire, and file the following Amended Complaint in Civil Action:

       1.     Plaintiff, EQT Gathering, LLC f/k/a Equitable Gathering, LLC (hereinafter “EQT

Gathering”), is a Delaware limited liability company with its principal place of business at EQT

Plaza, 625 Liberty Avenue, Suite 1700, Pittsburgh, Pennsylvania 15222.

       2.     Equitable Gathering, LLC, changed its name to EQT Gathering, LLC, effective

March 31, 2009.

       3.     Plaintiff Equitrans, LP (hereinafter “Equitrans”), is a Pennsylvania limited

partnership with its principal place of business at EQT Plaza, 625 Liberty Avenue, Suite 2000,

Pittsburgh, Pennsylvania 15222.

       4.     Defendant, Triad Engineering, Inc. (hereinafter “Triad”), is a West Virginia

company with a principal place of business in Scott Depot, WV.
          Case 2:18-cv-00874-MRH Document 49 Filed 08/07/19 Page 2 of 7



        5.       Federal diversity jurisdiction exists pursuant to 28 U.S.C. §1332 as the Plaintiffs

and Defendants are citizens of different states and the amount in controversy exceeds the sum of

$75,000.00.

        6.       Venue is appropriate in this Court under 28 U.S.C. §1391 because a

substantial part of the events giving rise to this Complaint occurred in Indiana and/or Armstrong County,

Pennsylvania and the contract between the parties sets forth that Triad agrees to the exclusive jurisdiction

of this Court.

        7.       EQT Gathering and Triad entered into a Consulting/Professional Services

Agreement (hereinafter “PSA”), effective on May 29, 2008. The PSA is attached hereto as Exhibit

“1”.

        8.       Within the PSA, Triad agreed to perform as requested by EQT Gathering in

accordance with individual Purchase Orders or other Contract Documents EQT Gathering may

elect to issue to Triad.

        9.       Triad represented that it possessed the experience, skills and abilities to

satisfactorily perform its services.

        10.      Triad agreed to perform its services with due diligence in a good and workmanlike

manner in accordance with the standards, practices and procedures which would be reasonably

expected from an experienced service provider in the areas anticipated by the PSA.

        11.      Triad agreed to be responsible for the technical accuracy of its services and

documents resulting therefrom and agreed that Plaintiffs shall not be responsible for discovering

their deficiencies.

        12.      Triad accepted that it was familiar or had familiarized itself with the local

conditions with respect to the performance of its services.



                                                     2
         Case 2:18-cv-00874-MRH Document 49 Filed 08/07/19 Page 3 of 7



       13.     Pursuant to the PSA, EQT Gathering reserved it right to assign, in whole or in part,

the PSA, any Purchase Order, and any other related Contract Documents to any affliated or related

companies.

       14.     Pursuant to the PSA, EQT Gathering assigned its right to issue a Purchase Order to

an affiliated or related company, Allegheny Valley Connector, LLC (hereinafter “AVC”).

       15.     AVC, effective November 17, 2016, merged with and into Equitrans. Equitrans,

together with EQT Gathering, are the Plaintiffs.

       16.     AVC issued Purchase Order 132038 OC to Triad on July 15, 2015 pursuant to the

PSA. Triad accepted the Purchase Order on or about the same date. The Purchase Order is

attached hereto as Exhibit “2”.

        17.    Pursuant to the Purchase Order, Triad was obligated to provide a subsurface

exploration, to include drilling geotechnical borings, for the TP-371 Pipeline Replacement Project

in Indiana County, Pennsylvania.

       18.     Incorporated within the Purchase Order was Triad’s proposal of July 13, 2015,

(Proposal No. 02-15-0086) in which Triad agreed to fill and grout all coring boreholes. Triad’s

proposal is attached hereto as Exhibit “3”.

       19.     The TP-371 pipeline replacement project included six horizontal direction drill

borings situated along an 18-mile stretch of the existing TP-371.

       20.     Crossing No. 4 of the TP-371 pipeline replacement project was approximately 1.15

miles in length and drilled under gently sloping farmland, wetlands, streams, and railroad tracks.

       21.     In or about August/September 2015, Triad drilled geotechnical borings at three

locations along the proposed Crossing No. 4 area and prepared a “Report of Geotechnical

Exploration.” The “Report of Geotechnical Exploration” is attached hereto as Exhibit “4”.



                                                   3
           Case 2:18-cv-00874-MRH Document 49 Filed 08/07/19 Page 4 of 7



         22.   On September 23, 2016, drilling commenced for a pilot hole in the area of Crossing

No. 4 for one of the six horizontal direction drill wells.

         23.   On October 10, 2016, an inadvertent return of bentonite drilling mud to the surface

occurred during pilot hole drilling.

         24.   The inadvertent return was located just north of a stream and railroad tracks near a

drip tank for the existing TP-371 pipeline.

         25.   The inadvertent return continued at this location throughout the horizontal drilling

process.

         26.   The TP-371 pipeline was successfully pulled through the horizontal direction drill

boring on March 15, 2017, at which time the inadvertent return stopped flowing.

         27.   On April 1, 2017, it was discovered that the inadvertent return was again flowing

with the presence of bentonite clay from drill mud.

         28.   Upon inspection and discovery, Triad boring B-4.2 was not located correctly on the

Triad location map since the location would have been in the middle of a wetland with standing

water.

         29.   Upon further review and discovery, the actual boring location for boring B-4.2 was

on the gravel pad near the existing TP-371 drip tank, which was in the same general location as

the inadvertent return.

         30.   In Triad’s “Report of Geotechnical Exploration”, it states that all the geotechnical

boreholes “were backfilled upon completion of the drilling with auger cuttings” as opposed to

filling the boreholes with grout.

         31.   On June 7, 2017, excavation was conducted near and around the inadvertent return

location, boring B-4.2, and a cement plug was found.



                                                  4
         Case 2:18-cv-00874-MRH Document 49 Filed 08/07/19 Page 5 of 7



       32.     On June 9, 2017, as the inadvertent return continued to flow, the area was excavated

further to explore the depth of the cement plug at boring B-4.2.

       33.     The cement plug only extended to approximately five feet below ground surface

and was only three feet in total length.

       34.     On June 13, 2017, drilling was conducted to align with the previously drilled boring

B-4.2 auger hole and was drilled to the top of bedrock.

       35.     No cement or indications of grout were found.

       36.     A core barrel sampler was then used to drill from 25 to 30 feet and no cement or

rock was present in the core barrel upon retrieval.

       37.     Attempts to core continued to a total depth of 72 feet with no cement, rock or grout

recovered from the hole.

       38.     Efforts were then undertaken to grout the hole and a complete seal was achieved

with no further evidence of any inadvertent return.

       39.     Due to Triad’s failure to properly grout boring B-4.2 an inadvertent return occurred.

       40.     As a direct, proximate and foreseeable result of Triad’s breach of its duties in failing

to grout borehole B-4.2, Plaintiffs have incurred damages exceeding $2 million for the clean-up of

the inadvertent return, delay of the TP-371 project occasioned by the inadvertent return, and the

sealing of borehole B-4.2.

                                             COUNT I

       41.     Plaintiffs incorporates the foregoing paragraphs as if fully set forth herein.

       42.     Triad had a duty to perform grouting of its boreholes according to the terms and

representations of the PSA, Purchase Order, and Triad’s proposal.

       43.     Triad did not perform the necessary grouting of borehole B-4.2.



                                                  5
          Case 2:18-cv-00874-MRH Document 49 Filed 08/07/19 Page 6 of 7



         44.   Triad admitted it did not perform the necessary grouting of borehole B-4.2.

         45.   Triad failed to use its best skill and judgment in discharging its obligations in a

good and workmanlike manner free from defects.

         46.   As a result of Triad’s breach of its obligations under the PSA and Purchase Order,

an inadvertent return occurred at borehole B-4.2.

         47.   As a direct, proximate and foreseeable result of Triad’s breach of its duties in failing

to grout borehole B-4.2, Plaintiffs have incurred damages exceeding $2 million for the clean-up of

the inadvertent return, delay of the TP-371 project occasioned by the inadvertent return, and the

sealing of borehole B-4.2.

         WHEREFORE, the Plaintiffs, EQT Gathering, LLC, and Equitrans, L.P., demand

judgment against Defendant, Triad Engineering, Inc. in an amount in excess of the jurisdictional

limits of this Court, plus continuing interest and court costs.

JURY TRIAL DEMANDED

                                               Respectfully submitted,

                                               BURKE CROMER CREMONESE, LLC



Dated:    August 7, 2019                       s/ John B. Cromer
                                               John B. Cromer, Esquire
                                               PA ID # 66773
                                               jcromer@bccattorneys.com
                                               BURKE CROMER CREMONESE, LLC
                                               517 Court Place
                                               Pittsburgh, PA 15219
                                               Phone: (412) 904-3360
                                               Fax: (412) 904-3799
                                               Attorneys for Plaintiffs




                                                  6
         Case 2:18-cv-00874-MRH Document 49 Filed 08/07/19 Page 7 of 7



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 7th day of August, 2019, I electronically filed the foregoing

with the Clerk of Court by using the CM/ECF system, which will send a notice of electronic filing

to all counsel registered for electronic service. I further certify that I have served a copy of the

foregoing Amended Complaint on all parties to this proceeding not registered for electronic

service, by e-mailing, faxing, and/or mailing the same by United States mail, properly addressed

and first class postage prepaid.



                                              s/ John B. Cromer
